 



EXHIBIT 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

     ALLIED WASTE INDUSTRIES, INC., a Delaware corporation (“Company”) and
CHARLES H. COTROS (“Executive”) enter into this Executive Employment Agreement
(“Agreement”) effective October 4, 2004 (“Effective Date”), to set forth the
terms and conditions of Executive’s employment. This Agreement supersedes any
prior employment agreement(s) between the parties. The parties agree as follows:

     1. Certain Definitions and Understandings. As used in this Agreement, the
following terms have the meanings prescribed below:

          Applicable Period is defined in Section 10.3.

          Base Salary is defined in Section 4.1.

          Benefit Plans is defined in Section 4.3

          Board of Directors means the Board of Directors of the Company.

          Cause is defined in Section 5.3.

          Common Stock means the Company’s common stock, par value $.01 per
share.

          Company means Allied Waste Industries, Inc., a Delaware corporation.

          Confidential Information is defined in Section 7.2.

          Continuing Obligations is defined in Section 3.

          Date of Termination means the earliest to occur of (a) the date of the
Executive’s death, (b) the last day of the Term, or (c) the date specified in
the Notice of Termination, in accordance with Section 5.7.

          Disability means an illness or other disability which prevents the
Executive from discharging his responsibilities under this Agreement for a
period of 180 consecutive calendar days, or an aggregate of 180 calendar days in
any calendar year, during the Term, all as determined in good faith by the Board
of Directors of the Company (or a committee thereof).

          Effective Date means October 4, 2004.

          Exchange Act means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated by the Securities and Exchange
Commission thereunder.

          Executive means Charles H. Cotros.

          Good Reason is defined in Section 5.5.

          Notice of Termination is defined in Section 5.8.

1



--------------------------------------------------------------------------------



 



          Share Price has the same meaning as “Fair Market Value” as that term
is defined in the Company’s 1991 Incentive Stock Plan, as amended.

          Term is defined in Section 3.

          Vacation Time is defined in Section 4.2.

          Without Cause is defined in Section 5.4.

          In addition, throughout this Agreement, the parties have defined
certain words and intend for those definitions to apply whenever the parties
have used a defined word in this Agreement. One of the defined terms is
“Company” which means Allied Waste Industries, Inc. However, the parties expect
that some or all of the Company’s obligations under this Agreement will be
fulfilled through its parent, subsidiary, related, or successor companies or
businesses (which will be called “Affiliates” in this Agreement). Accordingly,
Executive acknowledges that the discharge of any obligation of the Company under
this Agreement, which may be through the acts of one or more Affiliates,
discharges any such obligation of the Company. Moreover, the obligations
Executive assumes under this Agreement will be owed to the Company and to its
Affiliates. Accordingly, the parties expressly intend for the Affiliates to be
third-party beneficiaries of the promises made and obligations assumed by
Executive in this Agreement.

     2. General Duties of Company and Executive.

          2.1. Beginning on the Effective Date, the Executive shall serve,
subject to the authority of the Board of Directors, as Chairman of the Board of
Directors and Chief Executive Officer of the Company. The Executive’s authority,
duties and responsibilities shall be assigned by the Company’s Board of
Directors (or a committee thereof). The Executive shall devote reasonable time
and attention during normal business hours to the affairs of the Company and use
his best efforts to perform faithfully and efficiently his duties and
responsibilities. The Executive may (a) serve on corporate, civic or charitable
boards or committees, (b) deliver lectures, fulfill speaking engagements or
teach at educational institutions, and (c) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive’s duties and responsibilities.

          2.2. The Executive agrees and acknowledges that he owes a fiduciary
duty of loyalty, fidelity and allegiance to act at all times in the best
interests of the Company and to do no act and to make no statement, oral or
written, which the Executive knows would injure the Company’s business, its
interests or its reputation. The Executive also agrees that he shall not
knowingly become involved in a conflict of interest with the Company and, upon
discovery of any such conflict, that he will inform the Company of the conflict
and will not allow the conflict to continue.

          2.3. The Executive agrees to comply at all times with all applicable
policies, rules and regulations of the Company, including, without limitation,
the Company’s Code of Ethics and the Company’s policies regarding trading in
Common Stock, as each is in effect from time to time.

     3. Term. The “Term” of this Agreement shall be a period of not less than
twelve (12) months nor more than twenty-four (24) months, beginning on the
Effective Date. This Agreement will automatically terminate at the end of the
Term, but may be terminated earlier, pursuant to Section 5 of this Agreement, in
which case the Term shall end on the Date of Termination. Neither the
termination of this Agreement nor the consequent end of the Term shall affect
the Company’s obligations under Section 6 of this Agreement or the Executive’s
obligations under Sections 7 through 10 of this Agreement (or under Section 2.3
with respect to the Company’s policies regarding trading in Common Stock)
(collectively, “Continuing Obligations”). Following the conclusion of the Term,
the Executive shall agree to continue to serve for at least three (3) years
(subject to being nominated by the Governance Committee and elected by the
Company’s shareholders) as a member of the Board of Directors, and shall receive
the same compensation as other independent members of the Board of Directors.

2



--------------------------------------------------------------------------------



 



     4. Compensation and Benefits.

          4.1. Base Salary; Stock Options. As compensation for the Executive’s
services to the Company during the Term, the Company shall pay salary to the
Executive at the rate of One Hundred Fifty Six Thousand Dollars ($156,000.00)
per month (“Base Salary”), payable in equal bi-weekly installments or otherwise
in accordance with the Company’s established payroll policies. The Executive’s
Base Salary shall be subject to such payroll and withholding deductions as may
be required by law, and such other deductions as may be required with respect to
the Executive’s coverage in the Company’s insurance and other employee benefit
plans. For all purposes under this Agreement, the Executive’s Base Salary shall
include any portion thereof which is deferred under any nonqualified plan or
arrangement. The Executive may, in his sole discretion, voluntarily elect, in
accordance with policies established by the Company, to receive up to one-half
(1/2) of the amount he is entitled to receive as Base Salary in the form of
Common Stock. As additional compensation for the Executive’s services to the
Company during the Term, the Company shall, on the Effective Date, grant to the
Executive options to acquire up to Two Hundred Forty Thousand (240,000) shares
of Common Stock, subject to vesting at a rate of Fifty Percent (50%) on April 4,
2005, and an additional Fifty Percent (50%) on October 4, 2005. To the extent
vested, such options shall be exercisable at any time on or before October 4,
2010.

          4.2. Vacation Time. Commencing on the Effective Date and continuing
until the Date of Termination, for each full calendar year in which the
Executive is employed under this Agreement, the Executive shall be entitled to
four (4) weeks paid vacation (“Vacation Time”). For any partial calendar year
during which the Executive is employed under this Agreement, he will be entitled
to a prorated amount of Vacation Time, based on the number of weeks worked in
the calendar year pursuant to the Company’s then current vacation policy.
Vacation Time must be taken during the calendar year in which it accrued and
will be forfeited at the end of the calendar year if not used.

          4.3. Benefit Plans. The Executive shall be eligible to participate in
and receive all benefits under each employee pension and welfare benefit plan
and program of the Company which is currently maintained or subsequently
established by the Company for its employees. Such benefit plans may include
401(k) or other pension benefit plans, medical, dental, vision, disability,
group life, accidental death, and travel accident insurance plans and programs
(collectively, “Benefit Plans”). The Executive’s participation in the Benefit
Plans shall be subject to the terms and conditions of each such Benefit Plan.

          4.4. Reimbursement/Payment of Expenses. The Executive may from time to
time during the Term incur various business expenses customarily incurred by
persons holding positions of like responsibility, including, without limitation,
travel, entertainment and similar expenses incurred for the benefit of the
Company. Subject to the Company’s policy regarding the reimbursement of such
expenses as in effect from time to time during the Term, which does not
necessarily allow reimbursement of all such expenses, and following the
Company’s receipt of proper documentation for such expenses, the Company shall
reimburse the Executive for such expenses from time to time, at the Executive’s
request, and the Executive shall account to the Company for all such expenses.
In addition, the Company shall reimburse the Executive for all reasonable
expenses incurred in connection with his travel between the Company’s
headquarters (currently in Scottsdale, Arizona), and his current residences
(Houston, Texas, Highlands, North Carolina, and Longboat Key, Florida), and
shall also provide and pay for the expense of renting mutually agreeable living
quarters for the Executive in the Phoenix-Scottsdale metropolitan area (or such
other metropolitan area as the Company’s headquarters may be located from time
to time).

          4.5. Use of Company Airplane. The Executive shall have full access to
any airplane owned or leased by the Company for the use of its other executives,
subject to the airplane’s availability.

          4.6. Indemnification and Insurance. At all times during the Term, and
for such additional periods as are provided for in this Agreement, the Executive
shall be covered under the Company’s directors’ and officers’ liability
insurance, if any, to the extent such coverage is commercially feasible, and
under a separate Indemnification Agreement with the Company in the form attached
hereto as Exhibit A.

3



--------------------------------------------------------------------------------



 



     5. Termination.

          5.1. Death. This Agreement shall terminate automatically upon the
death of the Executive.

          5.2. Disability. The Company may terminate this Agreement, upon
written notice to the Executive delivered in accordance with Sections 5.7 and
11.1, upon the Disability of the Executive.

          5.3. Cause. The Company may terminate this Agreement, upon written
notice to the Executive delivered in accordance with Sections 5.7 and 11.1, for
Cause. For purposes of this Agreement, “Cause” means (a) the conviction of the
Executive for a felony, (b) the Executive’s willful refusal, without proper
legal cause, to perform his material duties and responsibilities as contemplated
in this Agreement, or (c) the Executive’s willfully engaging in activities which
(1) constitute a material breach of any term of this Agreement, the Company’s
Code of Ethics, the Company’s policies regarding trading in Common Stock,
reimbursement of business expenses, or any other applicable policies, rules or
regulations of the Company or (2) result in a material injury to the business,
condition (financial or otherwise), results of operations, or prospects of the
Company or its Affiliates (as determined in good faith by the Board of Directors
of the Company or a committee thereof). For purposes of the definition of
“Cause,” no act or failure to act shall be considered “willful” unless it is
done, or omitted to be done, in bad faith without reasonable belief that the
action or omission was in the best interests of the Company.

          5.4. Without Cause. The Company may terminate this Agreement Without
Cause, upon written notice to the Executive delivered in accordance with
Sections 5.7 and 11.1. For purposes of this Agreement, the Executive will be
deemed to have been terminated “Without Cause” if the Executive is terminated by
the Company for any reason other than Cause, Disability or death.

          5.5. Good Reason. The Executive may terminate this Agreement for Good
Reason, upon written notice to the Company delivered in accordance with
Sections 5.7 and 11.1. For purposes of this Agreement, “Good Reason” means (a)
the failure to elect or retain the Executive as Chairman of the Board of
Directors and Chief Executive Officer, (b) the assignment to the Executive of
any duties that are materially inconsistent with the Executive’s duties or
responsibilities as contemplated in this Agreement, (c) any other action by the
Company which results in a material diminishment in the Executive’s position
(including status, offices, titles and reporting requirements), authority,
duties or responsibilities (provided, however, that a temporary diminishment,
whether material or not, due to the Executive’s illness or injury will not
constitute grounds for a termination for Good Reason by the Executive), or (d)
any material breach by the Company of any of the provisions of this Agreement.

          5.6. Without Good Reason. The Executive may terminate this Agreement
Without Good Reason, upon written notice to the Company delivered in accordance
with Sections 5.7 and 11.1. For purposes of this Agreement, the Executive will
be deemed to have terminated “Without Good Reason” if the Executive terminates
this Agreement for any reason other than Good Reason or due to the Executive’s
death.

          5.7. Notice of Termination. Any termination of this Agreement by the
Company for Cause, Without Cause or as a result of the Executive’s Disability,
or by the Executive for Good Reason or Without Good Reason shall be communicated
by a Notice of Termination to the other party. A “Notice of Termination” means a
written notice which (a) indicates the specific termination provision in this
Agreement relied upon and (b) if the termination is by the Company for Cause or
by the Executive for Good Reason, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated. The Notice of Termination must
specify the Date of Termination. In the case of a termination by the Company for
Cause or due to the Executive’s Disability, or by the Executive for Good Reason,
the Date of Termination may be as early as the date notice is given but no later
than thirty (30) calendar days after notice is given, unless otherwise agreed to
in writing by both parties. In the case of a termination by the Company Without
Cause or by the Executive Without Good Reason, the Date of Termination may be as
early as fourteen (14) calendar days after notice is given but no later than
sixty (60) calendar days after notice is given, unless otherwise agreed to by
the parties in writing. The Notice of Termination shall also conform with the
provisions of Section 11.1.

4



--------------------------------------------------------------------------------



 



     6. Obligations of Company Upon Termination.

          6.1. Cause, Without Good Reason. If this Agreement is terminated
either by the Company for Cause or by the Executive Without Good Reason, the
Company shall pay to the Executive, in a lump sum cash payment within thirty
(30) days after the Date of Termination, the aggregate of (a) any unpaid portion
of the Executive’s Base Salary (as in effect on the Date of Termination) owing
as of the Date of Termination, (b) any accrued but unpaid Vacation Time as of
the Date of Termination, and (c) in the case of compensation previously deferred
by the Executive, all amounts of such compensation previously deferred and not
yet paid by the Company (unless such payment is inconsistent with the terms of
either any payment election made by the Executive with respect to such deferred
compensation or the applicable plan). The Company also shall promptly pay or
reimburse to the Executive any costs and expenses paid or incurred by the
Executive which would have been payable under Section 4.4 of this Agreement if
the Executive’s employment had not terminated.

               All other obligations of the Company and rights of the Executive
hereunder shall terminate effective as of the Date of Termination; provided,
however, that the Executive’s rights under any Benefit Plan shall be governed by
the terms and provisions of each such plan and are not necessarily severed on
the Date of Termination.

               The Executive (or, in the event of his death, his estate) shall
continue to be covered under the Company’s directors’ and officers’ liability
insurance, if any, to the extent such coverage is commercially feasible, and
under his separate Indemnification Agreement with the Company, as if the
Executive’s employment had not been terminated.

          6.2. Death or Disability; Good Reason; Without Cause; End of Term. If
this Agreement is terminated as the result of the Executive’s death, or by the
Company as the result of the Executive’s Disability or Without Cause, or by the
Executive for Good Reason, or at the end of the Term (as determined by the
mutual agreement of the Executive and the Board), the Company shall pay to the
Executive, in a lump sum cash payment within thirty (30) days after the Date of
Termination, the aggregate of (a) any unpaid portion of the Executive’s Base
Salary owing as of the Date of Termination, (b) the value of any accrued but
unused (and previously uncompensated) Vacation Time as of the Date of
Termination, and (c) in the case of compensation previously deferred by the
Executive, all amounts of such compensation previously deferred and not yet paid
by the Company (unless such payment is inconsistent with the terms of any
payment election made by the Executive with respect to such deferred
compensation or of the applicable deferral plan). If this Agreement is
terminated by the Company Without Cause, or by the Executive for Good Reason,
during the first twelve (12) months of the Term, the Company shall also continue
to pay Base Salary to the Executive for the remainder of the first twelve
(12) months, as if the Executive’s employment had not been terminated. In
addition to the foregoing, (a) the Company also shall promptly pay or reimburse
to the Executive any costs and expenses paid or incurred by the Executive which
would have been payable under Section 4.4 of this Agreement if the Executive’s
employment had not been terminated; and (b) the Executive shall become one
hundred percent (100%) vested in the stock options granted to the Executive
under the Company’s stock plans coincident with the execution of this Agreement,
which stock options shall remain exercisable through October 4, 2010.

               All other obligations of the Company and rights of the Executive
hereunder shall terminate effective as of the Date of Termination; provided,
however, that (a) the Executive’s rights under any Benefit Plan shall be
governed by the terms and provisions of each such plan and are not necessarily
severed on the Date of Termination.

               The Executive (or, in the event of his death, his estate) shall
continue to be covered under the Company’s directors’ and officers’ liability
insurance, if any, to the extent such coverage is commercially feasible, and
under his separate Indemnification Agreement with the Company, as if the
Executive’s employment had not been terminated.

5



--------------------------------------------------------------------------------



 



     7. Executive’s Confidentiality Obligation.

          7.1. The Executive hereby acknowledges, understands and agrees that
all Confidential Information is the exclusive and confidential property of the
Company and its Affiliates which shall at all times be regarded, treated and
protected as such in accordance with this Article 7. The Executive acknowledges
that all such Confidential Information is in the nature of a trade secret.

          7.2. For purposes of this Agreement, “Confidential Information” means
information, not generally known to the public, that is used in the business of
the Company or its Affiliates and (a) is proprietary to, about or created by the
Company or its Affiliates, (b) gives the Company or its Affiliates some
competitive business advantage or the opportunity of obtaining such advantage or
the disclosure of which is likely to be detrimental to the interests of the
Company or its Affiliates, (c) is designated as Confidential Information by the
Company or its Affiliates, is known by the Executive to be considered
confidential by the Company or its Affiliates, or from all the relevant
circumstances should reasonably be assumed by the Executive to be confidential
and proprietary to the Company or its Affiliates, or (d) is not generally known
by non-Company personnel. Such Confidential Information includes, without
limitation, the following types of information and other information of a
similar nature (whether or not reduced to writing or designed as confidential):

               (a) Internal personnel and financial information of the Company
or its Affiliates, information about vendors that is not generally known but is
known to the Company as a result of the Company’s relationship with the vendor
(including vendor characteristics, services, prices, lists and agreements),
purchasing and internal cost information, internal service and operational
manuals, and the manner and methods of conducting the business of the Company or
its Affiliates;

               (b) Marketing and development plans, price and cost data, price
and fee amounts, pricing and billing policies, quoting procedures, marketing
techniques, forecasts and forecast assumptions and volumes, and future plans and
potential strategies (including, without limitation, all information relating to
any acquisition prospect and the identity of any key contact within the
organization of any acquisition prospect) of the Company or its Affiliates which
have been or are being discussed;

               (c) Names of customers and their representatives, contracts
(including their contents and parties), customer services, and the type,
quantity, specifications and content of products and services purchased, leased,
licensed or received by customers of the Company or its Affiliates;

               (d) Confidential and proprietary information provided to the
Company or its Affiliates by any actual or potential customer, government agency
or other third party (including businesses, consultants and other entities and
individuals);

               (e) Any non-public information about the Company’s landfill
development plans, landfill capacity, and the status of the permitting process
with respect to any aspect of the Company’s business; and

               (f) Any non-public information about the existence or status of
any governmental investigation, charge, or lawsuit, the status or the position
of the Company regarding the value of any claim or charge (whether filed by the
government or a third party), the Company’s interest in resolving any such claim
or charge; or any non-public information regarding the Company’s compliance with
federal, state or local laws.

          7.3. As a consequence of the Executive’s acquisition or anticipated
acquisition of Confidential Information, the Executive shall occupy a position
of trust and confidence with respect to the affairs and business of the Company
and its Affiliates. In view of the foregoing, and of the consideration to be
provided to the Executive, the Executive agrees that it is reasonable and
necessary that the Executive make each of the following covenants:

               (a) At any time during the Term and thereafter, the Executive
shall not disclose Confidential Information to any person or entity, either
inside or outside of the Company, other

6



--------------------------------------------------------------------------------



 



than as necessary in carrying out his duties and responsibilities as set forth
in Article 2, without first obtaining the Company’s prior written consent
(unless such disclosure is compelled pursuant to court orders or subpoena, and
at which time the Executive shall give notice of such proceedings to the
Company);

               (b) At any time during the Term and thereafter, the Executive
shall not use, copy or transfer Confidential Information other than as necessary
in carrying out his duties and responsibilities as set forth in Article 2,
without first obtaining the Company’s prior written consent; and

               (c) On the Date of Termination, the Executive shall promptly
deliver to the Company (or its designee) all written materials, records and
documents made by the Executive or which came into his possession prior to or
during the Term concerning the business or affairs of the Company or its
Affiliates, including, without limitation, all materials containing Confidential
Information.

          7.4 The Executive acknowledges and agrees that the use of the term
“Company” in this Section 7 means both the Company and its Affiliates.

     8. Disclosure of Information, Ideas, Concepts, Improvements, Discoveries
and Inventions. Consistent with the Executive’s fiduciary duties to the Company
and its Affiliates, the Executive agrees that during his employment by the
Company and/or its Affiliates, the Executive shall promptly disclose in writing
to the Company all information, ideas, concepts, improvements, discoveries and
inventions, which are conceived, developed, made or acquired by the Executive,
either individually or jointly with others, and which relate to the business,
products or services of the Company or its Affiliates, irrespective of whether
the Executive used the Company’s or Affiliate’s time or facilities and
irrespective of whether such information, idea, concept, improvement, discovery
or invention was conceived, developed, discovered or acquired by the Executive
on the job, at home, or elsewhere. This obligation extends to all types of
information, ideas and concepts, including, information, ideas and concepts
relating to new types of services, corporate opportunities, acquisition
prospects, the identity of key representatives within acquisition prospect
organizations, prospective names or service marks for the Company’s or
Affiliate’s business activities, and the like.

     9. Ownership of Information, Ideas, Concepts, Improvements, Discoveries and
all Original Works of Authorship.

          9.1. All information, ideas, concepts, improvements, and discoveries
which are conceived, made, developed or acquired by the Executive or which are
disclosed or made known to the Executive, individually or in conjunction with
others, during the Executive’s employment by the Company and/or its Affiliates
and which relate to the business, products or services of the Company or its
Affiliates (including, without limitation, all such information relating to
corporate opportunities, research, financial and sales data, pricing and trading
terms, evaluations, opinions, interpretations, acquisition prospects, the
identity of customers or their requirements, the identity of key contacts within
the customers’ organizations or within the organization of acquisition
prospects, marketing and merchandising techniques, and prospective names and
service marks) are and shall be the sole and exclusive property of the Company.
Furthermore, all drawings, memoranda, notes, records, files, correspondence,
manuals, models, specifications, computer programs, maps and all other writings
or materials of any type embodying any of such information, ideas, concepts,
improvements, and discoveries are and shall be the sole and exclusive property
of the Company.

          9.2. In particular, the Executive hereby specifically sells, assigns,
transfers and conveys to the Company all of his worldwide right, title and
interest in and to all such information, ideas, concepts, improvements, and
discoveries, and any United States or foreign applications therefor. The
Executive shall assist the Company and its nominee at all times and in all
manners, during the Term and thereafter, in the protection of such information,
ideas, concepts, improvements, or discoveries.

          9.3. In the event the Executive individually, or jointly with others,
creates, during the Term, any original work of authorship fixed in any tangible
medium of expression which is the subject matter of copyright (such as
videotapes, written presentations on acquisitions, computer programs,

7



--------------------------------------------------------------------------------



 



drawings, maps, architectural renditions, models, manuals, brochures or the
like) relating to the Company’s or its Affiliate’s business products or
services, the Company shall be deemed the author of such work if the work is
prepared by the Executive within the scope of his employment; or, if the work is
not prepared by the Executive within the scope of his employment but is
specially ordered by the Company or its Affiliates as a contribution to a
collective work, as a part of a motion picture or other audiovisual work, as a
translation, as a supplementary work, as a compilation or as an instructional
text, then the work shall be considered to be a work made for hire, and the
Company shall be the author of such work. If such work is neither prepared by
the Executive within the scope of his employment nor a work specially ordered
and deemed to be a work made for hire, then the Executive hereby agrees to sell,
transfer, assign and convey, and by these presents, does sell, transfer, assign
and convey, to the Company all of the Executive’s worldwide right, title and
interest in and to such work and all rights of copyright therein. The Executive
agrees to assist the Company and its Affiliates, at all times, during the Term
and thereafter, in the protection of the Company’s worldwide right, title and
interest in and to such work and all rights of copyright therein, which
assistance shall include, but shall not be limited to, the execution of all
documents requested by the Company or its nominee and the execution of all
lawful oaths and applications for registration of copyright in the United States
and foreign countries.

     10. Executive’s Non-Competition and Non-Solicitation Obligations.

          10.1. Non-Competition. During the Applicable Period, the Executive
shall not, acting alone or in conjunction with others, directly or indirectly,
engage, participate, invest, accept employment or render services as a
principal, director, officer, agent, employee, employer, consultant or in any
other individual or representative capacity in or with any business which
competes, directly or indirectly, with the Company’s business in any of the
business territories in which the Company or any of its Affiliates is presently
or from time to time during the Term or at the Date of Termination conducting
business, or take any action inconsistent with the fiduciary relationship of an
employee to his employer; provided, however, that the beneficial ownership by
the Executive of up to 3% of the voting stock of any corporation subject to the
periodic reporting requirements of the Exchange Act shall not violate this
Section 10.1.

          10.2. Non-Solicitation. During the Applicable Period, the Executive
agrees that he shall not, directly or indirectly, (a) induce, entice or solicit
any employee of the Company to leave his employment, (b) contact, communicate or
solicit any customer or acquisition prospect of the Company derived from any
customer list, customer lead, mail, printed matter or other information secured
from the Company or its present or past employees (other than in connection with
the performance of his services for the Company in accordance with Article 2 of
this Agreement), or (c) in any other manner use any customer lists or customer
leads, mail, telephone numbers, printed material or other information of the
Company relating thereto (other than in connection with the performance of his
services for the Company in accordance with Article 2 of this Agreement).

          10.3 Applicable Period. For purposes of Sections 10.1 and 10.2 above,
the term “Applicable Period” means the period of time beginning on the Effective
Date of this Agreement and ending on the second (2nd) anniversary of the Date of
Termination (including the automatic termination of this Agreement at the end of
the Term).

     11. Miscellaneous.

          11.1. Notices. All notices and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been given when delivered by hand or mailed by registered or certified mail,
return receipt requested, as follows (provided that notice of a change of
address shall be deemed given only when received):

If to the Company:

     

  Allied Waste Industries, Inc.

  15880 North Greenway Hayden Loop, Suite 100

  Scottsdale, Arizona 85260

  Attn: Senior Vice President and General Counsel

8



--------------------------------------------------------------------------------



 



If to the Executive:

     

  Charles H. Cotros

  265 Sugarberry Circle

  Houston, Texas 77024

or to such other names or addresses as the Company or the Executive, as the case
may be, shall designate by notice to the other party in the manner specified in
this Section 11.1.

          11.2. Waiver of Breach. The waiver by any party of a breach of any
provision of this Agreement shall neither operate nor be construed as a waiver
of any subsequent breach by any party. No breach shall be deemed waived unless
the waiver is in a writing signed by the non-breaching party.

          11.3. Assignment. This Agreement shall be binding upon and inure to
the benefit of the Company, its Affiliates, successors, legal representatives
and assigns, and upon the Executive, his heirs, executors, administrators, legal
representatives and assigns; provided, however, the Executive agrees that his
rights and obligations hereunder are personal to him and may not be assigned
without the express written consent of the Company.

          11.4. Entire Agreement, No Oral Amendments. This Agreement, together
with any schedule or exhibit attached hereto and any document, policy, rule or
regulation referred to herein, replaces and merges all previous agreements and
discussions relating to the same or similar subject matter between the Executive
and the Company and constitutes the entire agreement between the Executive and
the Company with respect to the subject matter of this Agreement. This Agreement
may not be modified in any respect by any verbal statement, representation or
agreement made by any employee, officer, or representative of the Company or by
any written agreement unless signed by an officer of the Company who is
expressly authorized by the Company to execute such document.

          11.5. Enforceability. If any provision of this Agreement or
application thereof to anyone or under any circumstances shall be determined to
be invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions or applications of this Agreement which can be given
effect without the invalid or unenforceable provision or application.

          11.6. Jurisdiction, Venue. The laws of the State of Arizona shall
govern the interpretation, validity and effect of this Agreement without regard
to the place of execution or the place for performance thereof, and the Company
and the Executive agree that the courts situated in Maricopa County, Arizona
shall have personal jurisdiction over the Company and the Executive to hear all
disputes arising under this Agreement. This Agreement is to be at least
partially performed in Maricopa County, Arizona, and as such, the Company and
the Executive agree that venue shall be proper with the courts in Maricopa
County, Arizona to hear such disputes. In the event either party is not able to
effect service of process upon the other party with respect to such disputes,
the Company and the Executive expressly agree that the Secretary of State for
the State of Arizona shall be an agent of the Company and/or the Executive to
receive service of process on behalf of the Company and/or the Executive with
respect to such disputes.

          11.7 Injunctive Relief. The Company and the Executive agree that a
breach of any term of this Agreement by the Executive would cause irreparable
damage to the Company and that, in the event of such breach, the Company shall
have, in addition to any and all remedies of law, the right to any injunction,
specific performance and other equitable relief to prevent or to redress the
violation of the Executive’s obligations under this Agreement.

          11.8 Withholding. All payments made pursuant to this Agreement shall
be net of payroll and withholding deductions as may be required by law and other
deductions that are either applied generally to employees of the Company for
insurance and other employee benefit plans or authorized by Executive.

9



--------------------------------------------------------------------------------



 



     
Dated: October 4, 2004.
  ALLIED WASTE INDUSTRIES, INC.

         
 
       

  By  

--------------------------------------------------------------------------------


      Steven M. Helm, Vice President and
General Counsel

“Company”

Dated: October 4, 2004.

     
 
   

 

--------------------------------------------------------------------------------

Charles H. Cotros

“Executive”

10